


110 HR 1005 IH: For the relief of Vicente Beltran Luna.
U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		V
		110th CONGRESS
		1st Session
		H. R. 1005
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Vicente Beltran Luna.
	
	
		1.FindingsThe Congress makes the following
			 findings:
			(1)Vicente Beltran
			 Luna, at the age of 25, came to the United States from San Miguel Allende,
			 Mexico, and began work for a dairy in Floresville, Texas, in August
			 1998.
			(2)Vicente Beltran
			 Luna and five other individuals lived in a shed at the dairy that formerly
			 housed chickens and dogs.
			(3)On
			 March 16, 2000, as Vicente Beltran Luna was removing his belongings from the
			 shed, where living conditions were deplorable, an explosion and fire erupted
			 from methane fumes that leaked from a septic tank pipe.
			(4)Vicente Beltran
			 Luna suffered third-degree burns over fifty-five percent of his body, which has
			 required numerous painful surgeries, skin grafts, corrective eyelid surgery,
			 and the amputation of all but three fingers.
			(5)Vicente Beltran
			 Luna still needs to receive extensive surgeries and rehabilitation.
			(6)In a legal
			 settlement with the dairy, Vicente Beltran Luna was awarded sufficient funds to
			 ensure his financial solvency for the remainder of his life.
			(7)Granting Vicente
			 Beltran Luna permanent legal residency in the United States would allow him to
			 receive the follow-up medical attention that he continues to need, without
			 imposing any financial burden on the taxpayer.
			2.Permanent resident
			 status for Vicente Beltran Luna
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act, Vicente Beltran
			 Luna shall be eligible for issuance of an immigrant visa or for adjustment of
			 status to that of an alien lawfully admitted for permanent residence upon
			 filing an application for issuance of an immigrant visa under section 204 of
			 such Act or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Vicente Beltran
			 Luna enters the United States before the filing deadline specified in
			 subsection (c), he shall be considered to have entered and remained lawfully
			 and shall, if otherwise eligible, be eligible for adjustment of status under
			 section 245 of the Immigration and Nationality
			 Act as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Vicente Beltran
			 Luna, the Secretary of State shall instruct the proper officer to reduce by 1,
			 during the current or next following fiscal year, the total number of immigrant
			 visas that are made available to natives of the country of the alien’s birth
			 under section 203(a) of the Immigration and
			 Nationality Act or, if applicable, the total number of immigrant
			 visas that are made available to natives of the country of the alien’s birth
			 under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Vicente Beltran Luna shall not, by virtue of such relationship, be accorded
			 any right, privilege, or status under the Immigration and Nationality Act.
			
